DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 23 September 2022, which papers have been made of record.
Claims 1-22 are currently presented for examination, of which claims 5-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 21-22
Claims 1-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2010/0313621 to Kumagai et al. (hereinafter “Kumagai”).
Regarding claim 1, Kumagai discloses a roller hemming device (10) comprising: a backing metal (30) comprising a lower surface (see Fig. 2, surface including groove 322): an abutment surface (upper surface at 32; see Fig. 2), and a guide surface (lower surface including groove 322; see Fig. 2) extending along the lower surface (see Fig. 2 including groove 322) of the backing metal, the guide surface (lower surface including groove 322) opposite to the abutment surface, the abutment surface being configured to be brought into abutment against a first panel member (20) among the first panel member (20) and a second panel member (inner panel; see paragraph [0057]) superimposed with the first panel member (20); a guide roller (17) configured to be moved in an extending direction of the guide surface (underside of 32; see Fig. 6) with abutting against the guide surface (surface at 322); a bending roller (12) disposed above the guide roller (17; see Figs. 3 and 6), the bending roller (12) configured to, with being moved synchronously with the guide roller (17), press a bent peripheral edge portion (at 22) of the first panel member (20) via the backing metal such that the bent peripheral edge portion of the first panel member (20) is pinched between the bending roller and the guide roller (see Fig. 7), and fold the bent peripheral edge portion of the first panel member back to a periphery edge portion (not shown; see paragraph [0057]) of the second panel member (inner panel member); a pressing unit (13, see paragraph [0029], including servo motor 141; see paragraph [0064]) configured to press the bending roller toward the backing metal (30); and a swinging unit (robot 40), wherein when viewed in a moving direction of the guide roller (17), at least one of the guide surface or an outer peripheral surface of the guide roller (17) configured to be brought into abutment against the guide surface (underside of 32 at 322) is a curved surface (see Fig. 3) that is convex (see Fig. 3) in a direction in which the bent peripheral edge portion (at 22) of the first panel member (20) is pinched between the bending roller (12) and the guide roller (17), and the swinging unit (robot 40) is configured to swing the guide roller and the bending roller integrally (in housing 10; see Fig. 1) in a plane perpendicular to the moving direction of the guide roller (17; robot can move in three dimensional space; see paragraph [0027]), with the guide surface (underside of 32) and the outer peripheral surface (exterior surface of 17) abutting against each other (see Fig. 6).
Kumagai, with respect to Figures 1-3, and 6, as referenced above, discloses that the backing metal discloses a lower surface, a guide surface extending along the lower surface of the backing metal, and a bending roller being disposed above the guide roller, in contrast to the requirements of Claim 1, which require the backing metal comprise an upper surface, the guide surface extend along the upper surface of the backing metal, and the bending roller being disposed below the guide roller.  However, the examiner understands the MPEP to teach that it is within the level of ordinary skill to reverse the configuration of a tool.  (See MPEP 2144.04(VI)(A)).  Where the device illustrated in Figure 1 is upside down relative compared to the orientation of the Figure, the device taught by Kumagai reads on the claimed limitations.  It would be obvious to one having ordinary skill in the art that the hemming robot and the table taught by Kumagai could be stored or held upside down at least temporarily and thus read on the claimed invention.

    PNG
    media_image1.png
    368
    523
    media_image1.png
    Greyscale

Thus, Kumagai teaches the limitations of claim 1.
Regarding claim 2, Kumagai teaches the limitations of claim 1, and further Kumagai teaches that the pressing unit (13) is configured to change and adjust a distance between the guide roller (17) and the bending roller (12; see paragraph [0029], first positioning adjusting mechanism for adjusting position of roller 12).
Regarding claim 3, Kumagai teaches the limitations of claim 1, and further Kumagai teaches that the swinging unit (robot 40; see paragraph [0058], robot positions hemming apparatus 10, including bending roller 12) is configured to change and adjust a position of the bending roller (12) in a folding-back direction of the peripheral edge portion of the first panel member (20).
Regarding claim 4, Kumagai teaches the limitations of claim 2, and further Kumagai teaches that the swinging unit (robot 40; see paragraph [0058], robot positions hemming apparatus 10, including bending roller 12) is configured to change and adjust a position of the bending roller (12) in a folding-back direction of the peripheral edge portion of the first panel member (20).
Regarding claim 21, Kumagai teaches the limitations of claim 2, and further Kumagai teaches that the swinging unit (robot 40) is a robot (40), the robot comprising: a controller (50); and a manipulator (42) wherein the manipulator is configured to move in any attitude and in any direction (see paragraph [0027]; adjustment of position in three-dimensional space understood to move robot arm in any direction or attitude).
Regarding claim 22, Kumagai teaches the limitations of claim 2, and further Kumagai teaches that the pressing unit (13) is a servo motor (141) or an air cylinder.  While the claimed text says that the pressing unit is a servo motor, the pressing device (13) comprises a servo motor (141; see Fig. 3) and is understood to read on the claimed limitations.  Applicant is invited to clarify whether the pressing unit is a servo motor or more predictably includes the servo motor.  If the pressing unit is the servo motor, Applicant is requested to clarify how the servo motor or air cylinder of claim 22 is “configured to press the bending roller towards the backing metal” as required in claim 1.
Response to Arguments
Claim Interpretation
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
Applicant asserts correctly that the claims do not recite “means” or “step for” limitations. Applicant asserts that the absence of such words creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 USC 112(f).  Applicant asserts that the Office Action of 23 June 2022 fails to meet the burden of overcoming the rebuttable presumption because the claims allegedly recite a specific type of device.
The examiner respectfully disagrees.  Applicant’s claims use a generic placeholder word “unit” to modify functional language “pressing” and “swinging,” but also recite functional language at “a pressing unit configured to press the bending roller toward the backing metal” and “the swinging unit is configured to swing the guide roller and the bending roller integrally in a plane perpendicular to the moving direction of the guide roller.”  There is no further structure of the respective units recited in claim 1.  The examiner understands each of the three prongs listed at paragraph 7 of the Office Action of 23 June 2022 to have been met.  Despite Applicant’s assertion, there is nothing of record to support Applicant’s position that the claims recite a specific type of device which would be well-known or understood by a person having ordinary skill in the art absent claim interpretation under 35 USC 112(f).
Claim Rejections - 35 USC § 102
Applicant’s arguments, see Response, filed 23 September 2022, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumagai.
Applicant has amended claim 1 to recite “a guide surface extending along the upper surface of the backing metal … [and] a bending roller disposed below the guide roller.”  Applicant asserts that Kumagai fails to disclose that limitation, and thus is allowable.
The examiner agrees that Kumagai does not disclose the recited limitation.  However, the MPEP instructs that the reversal of parts is an obvious modification.  (See MPEP 2144.04(VI)(A)). The examiner understands the configuration of the roller hemming device disclosed by Kumagai to teach the configuration except that the guide bending roller is disposed above the guide roller in Figure. The examiner understands that the same device, when flipped upside down, would read on the amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/05/2022